Exhibit 10.34

 

VICAL INCORPORATED

10390 Pacific Center Court

San Diego, CA 92121-4340

 

March 15, 2004

 

 

Mr. Vijay B. Samant

Vical Incorporated

10390 Pacific Center Court

San Diego, CA  92121-4340

 

Re:          Amendment to November 28, 2000 Letter Regarding Employment Terms

 

Dear Vijay:

 

This Amendment (the “Amendment”) to your Letter Agreement with Vical
Incorporated (the “Company”) dated November 28, 2000 (the “Agreement”) will
amend the terms and conditions of the Agreement to the extent provided herein
and supercedes the Letter Agreements dated February 5, 2002 and March 10, 2003. 
Except as specifically amended by this Amendment, the terms and conditions of
the Agreement shall remain in full force and effect.

 

Paragraph 6 of the Agreement is hereby deleted in its entirety and replaced with
the following:

 

“6.                               Relocation.  We are prepared to pay you a
grossed-up payment equal to $50,000 per year for the term of this Letter
Agreement to assist you with your expenses for relocating to the San Diego area,
and, prior to relocation, for temporary housing and travel to your current
residence in Pennsylvania.”

 

This Amendment shall be governed by and construed in accordance with the laws of
the State of California, without regard to conflicts of law principles.

 

Please sign and date this Amendment and return it to me at your earliest
convenience.

 

Sincerely,

 

VICAL INCORPORATED

 

 

By:

/s/ MARTHA J. DEMSKI

 

 

Martha J. Demski

 

Vice President & Chief Financial Officer

 

ACCEPTED AND AGREED:

 

 

/s/ VIJAY B. SAMANT

 

Vijay B. Samant

 

March 17, 2004

 

--------------------------------------------------------------------------------